United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604


                                        January 5, 2001

                                            Before

                            Hon. Richard A. Posner, Circuit Judge

                           Hon. Frank H. Easterbrook, Circuit Judge

                            Hon. Terence T. Evans, Circuit Judge


Nos. 00-3004 and 00-3006

UNITED STATES OF AMERICA,                            Appeals from the United States District
     Plaintiff-Appellee,                             Court for the Western District
                                                     of Wisconsin.
       v.
                                                     No. 00 CR 4
KENNETH P. KONTNY and JO ANN
L. KONTNY,                                           John C. Shabaz,
      Defendants-Appellants.                         Chief Judge.



                                Order Correcting Opinion

       The slip opinion in this case issued on January 4, 2001, is corrected as follows:

       P. 6, eighth line: “argued” is changed to “argue”.

       P. 8, seventh line before last paragraph break: “had firm indications” is changed to
“did not have firm indications”.

                                                                                  S O O RDERED .